
	
		I
		111th CONGRESS
		1st Session
		H. R. 2861
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2009
			Mr. Peters (for
			 himself, Ms. Waters,
			 Mr. Dingell,
			 Mr. Welch,
			 Mr. Holt, Mr. DeFazio, and Mr.
			 Capuano) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Securities Exchange Act of 1934 to provide
		  for rules and standards relating to the election of boards of directors and
		  certain requirements relating to compensation of executives.
	
	
		1.Short titleThis Act may be cited as the
			 Shareholder Empowerment Act of
			 2009.
		2.Majority voting
			 for directorsThe Securities
			 Exchange Act of 1934 is amended by adding after section 16 the following new
			 section:
			
				16A.Election of
				Directors
					(a)Standards
				relating to election of directors
						(1)Commission
				rulesNot later than 270 days
				after the date of enactment of this section, the Commission shall, by rule,
				direct the national securities exchanges and national securities associations
				to prohibit the listing of any security of an issuer that is not in compliance
				with the requirements of any portion of paragraph (2). Such rules shall provide
				for appropriate procedures for an issuer to have an opportunity to cure any
				defects that would be the basis for such a prohibition before the imposition of
				such prohibition.
						(2)Standards for
				election of directors
							(A)Majority
				votingEach issuer shall, to the extent permitted under State
				law, provide in its governing documents that—
								(i)directors in
				uncontested elections shall be elected by a majority of the votes cast as to
				each nominee; and
								(ii)in contested
				elections where the number of nominees exceeds the number of directors to be
				elected, directors shall be elected by the vote of a plurality of the shares
				represented at any meeting and entitled to vote on the election of
				directors.
								(B)Resignation
				policyEach issuer shall also, to the extent permitted under
				State law, adopt procedures under which any director who is not elected to a
				new term shall offer to tender his or her resignation to the board of
				directors. The board of directors, with the advice of a committee of the board
				if such a committee has been established for that purpose, shall determine what
				action should be taken as to that resignation and shall publicly disclose its
				decision and the rationale for that decision within a reasonable period after
				certification of the election results.
							(b)Shareholder
				access to the proxy in director elections
						(1)RuleNot later than 270 days after the date of
				enactment of this section, the Commission shall, by rule, require that in proxy
				statements and proxies, authorizations or consents prepared by an issuer
				pursuant to section 14, the issuer shall identify and provide security holders
				with an opportunity to vote on candidates for the board of directors who have
				been nominated by holders in the aggregate at least 1 percent of the issuer’s
				voting securities for at least 2 years prior to a record date established by
				the issuer for a meeting of security holders.
						(2)ApplicationThis
				rule shall specify the information to be provided to an issuer by security
				holders who nominate candidates for inclusion in an issuer’s proxy materials
				under this section and shall require the issuer to disclose information about
				such candidates in the issuer’s proxy materials to the same extent that
				information must be disclosed about candidates nominated by the issuer. This
				rule shall apply only when eligible security holders have nominated fewer than
				a majority of the number of directors then authorized to serve on the board of
				directors, and the rule shall specify procedures to be followed if different
				security holders nominate candidates sufficient to constitute a majority of the
				board of directors.
						(3)Effective
				dateThe rule shall apply to proxy voting for meetings of
				security holders held on or after January 1, 2010, except to the extent that a
				meeting was originally scheduled to be held in 2009, but was adjourned to
				2010.
						(c)Broker
				discretionary voting in uncontested director electionsNot later than 270 days after the date of
				enactment of this section, the Commission shall by, rule, require that a broker
				shall not be allowed to vote securities on an uncontested election to the board
				of directors of an issuer to the extent that the beneficial owner of those
				securities has not provided specific instructions to the broker. The rule shall
				apply to proxy voting for meetings of security holders held on or after January
				1, 2010, except to the extent that a meeting was originally scheduled to be
				held in 2009, but was adjourned to 2010.
					(d)Independent
				chairman of the board of directors
						(1)Commission
				RulesNot later than 270 days
				after the date of enactment of this section, the Commission shall, by rule,
				direct the national securities exchanges and national securities associations
				to prohibit the listing of any security of an issuer that is not in compliance
				with the requirements of any portion of paragraph (2). Such rules shall provide
				for appropriate procedures for an issuer to have an opportunity to cure any
				defects that would be the basis for such a prohibition before the imposition of
				such prohibition.
						(2)Independent
				chairman of the board of directorsEach issuer shall provide in its governing
				documents or a public statement of corporate policy that, to the extent
				possible and consistent with the issuer’s status as a publicly traded company,
				the chairman of the board of directors shall be an independent director who has
				not previously served as an executive officer of the issuer. Such rule shall be
				implemented with due regard for contracts in existence on the date of enactment
				of this section. For purposes of this subsection, an independent
				director shall be one who during the preceding 5 years has not
				been—
							(A)employed by the
				issuer in an executive capacity;
							(B)an employee,
				director or owner greater than 20 percent of the beneficial shares of a firm
				that is a paid adviser or consultant to the issuer;
							(C)employed by a
				significant customer or supplier of the issuer;
							(D)a party to a
				personal services contract with the issuer, as well as with the issuer’s Chair,
				chief executive officer, or other senior executive officer;
							(E)an employee,
				officer or director of a foundation, university or other non-profit
				organization that receives the greater of $100,000 or 1 percent of total annual
				donations from the issuer;
							(F)a relative of an
				executive of the issuer;
							(G)part of an
				interlocking directorate in which the issuer’s chief executive officer or
				another executive serves on the board of another issuer employing that
				director; and
							(H)engaged in any
				other relationship with the issuer or senior executives that the Commission
				determines would not render that director an independent director.
							.
		3.Executive
			 compensation requirementsThe
			 Securities Exchange Act of 1934 is further amended by adding after the section
			 16A, as added by section 2, the following new section
			
				16B.Executive
				compensation requirements
					(a)Shareholder
				approval of executive compensation
						(1)Annual
				shareholder vote on executive compensationAny proxy or consent
				or authorization for an annual or other meeting of an issuer shall permit a
				separate vote by shareholders to approve the compensation of senior executive
				officers, as disclosed pursuant to the compensation disclosure rules of the
				Commission (which disclosure shall include the compensation discussion and
				analysis, the compensation tables, and any related material).
						(2)Non-binding
				nature of voteA shareholder vote described in paragraph (1)
				shall not be binding on the board of directors of an issuer and may not be
				construed as overruling a decision by such board, nor to create or imply any
				additional fiduciary duty by such board, nor shall such vote be construed to
				restrict or limit the ability of security holders to make proposals for
				inclusion in proxy materials related to executive compensation.
						(3)Deadline for
				rulesNot later than 1 year after the date of enactment of this
				section, the Commission shall issue any final rules and regulations required by
				this section.
						(4)ExceptionThis
				provision shall not apply to any issuer who is subject to a similar recoupment
				requirement under another provision of Federal law.
						(b)Independent
				compensation advisers
						(1)RequirementNot later than 1 year after the date of
				enactment of this section, the Commission shall, by rule, require that if an
				issuer’s board of directors or a committee thereof retains an individual
				adviser or advisory firm in conjunction with negotiating employment contracts
				or compensation agreements with the issuer’s executives, the individual adviser
				and his or her firm shall be independent of the issuer, its executives and
				directors, and shall report solely to the board of directors or the committee
				thereof responsible for executive compensation. The rule shall further require
				that issuers shall not agree to indemnify or limit the liability of
				compensation advisers or advisory firms.
						(2)DeterminationIn
				determining the extent to which an adviser or advisory firm is independent of
				an issuer within the meaning of this section, the Commission shall consider
				such matters as—
							(A)the extent (as
				measured by annual fees and other relevant metrics) to which an individual
				adviser or advisory firm provides services in conjunction with negotiating
				employment contracts or compensation agreements with the issuer’s executives,
				as compared to other services that the adviser or advisory firm provides to the
				issuer or executives;
							(B)whether individual
				advisers are permitted to hold equity and do hold equity in the issuer;
				and
							(C)whether an
				advisory firm’s incentive compensation plan links the compensation of
				individual advisers to the advisory firm’s provision of other services to the
				issuer.
							(c)Clawbacks of
				unearned performance-based pay
						(1)Commission
				rulesNot later than 270 days
				after the date of enactment of this section, the Commission shall, by rule,
				direct the national securities exchanges and national securities associations
				to prohibit the listing of any security of an issuer that is not in compliance
				with the requirements of any portion of paragraph (2). Such rules shall provide
				for appropriate procedures for an issuer to have an opportunity to cure any
				defects that would be the basis for such a prohibition before the imposition of
				such prohibition.
						(2)Recoupment of
				unearned compensationAn issuer’s board of directors or a
				committee thereof shall develop and disclose a policy for reviewing unearned
				bonus payments, incentive payments, or equity payments that were awarded to
				executive officers owing to fraud, financial results that require restatement,
				or some other cause. The policy should require recovery or cancellation of any
				unearned payments to the extent that it is feasible and practical to do
				so.
						(3)ExceptionThis
				provision shall not apply to any issuer who is subject to a similar recoupment
				requirement under another provision of Federal law.
						(d)Severance
				agreements tied to performance
						(1)Commission
				rulesNot later than 270 days
				after the date of enactment of this section, the Commission shall, by rule,
				direct the national securities exchanges and national securities associations
				to prohibit the listing of any security of an issuer that is not in compliance
				with the requirements of any portion of paragraph (2). Such rules shall provide
				for appropriate procedures for an issuer to have an opportunity to cure any
				defects that would be the basis for such a prohibition before the imposition of
				such prohibition.
						(2)Severance
				agreements tied to performanceAn issuer’s board of directors or
				a committee thereof shall not enter into agreements providing for severance
				payments to a senior executive officer who is terminated because of poor
				performance as an executive, as determined by the board of directors. To the
				extent that an issuer is able to terminate a senior executive officer for
				cause, poor performance by the executive, as determined by the board of
				directors, shall be considered as one such cause. The rule shall be implemented
				with due regard for contracts in existence on the date of enactment of this
				section.
						(e)Improved
				disclosure of compensation targetsNot later than 1 year after the date of
				enactment of this section, the Commission shall, by rule, require additional
				disclosure of specific performance targets that are used by issuers to
				determine a senior executive officer’s eligibility for bonuses, equity and
				incentive compensation. The Commission shall consider methods to improve
				disclosure in situations when it is claimed that disclosure would result in
				competitive harm to the issuer, including, requirements that the issuer
				describe its past experience with similar target levels, disclose any
				inconsistencies between compensation targets and targets set in other contexts,
				submit a request for confidential treatment of the performance targets under
				Commission rules, or disclose the data after disclosure would no longer be
				considered competitively
				harmful.
					.
		
